*68CONCURRING OPINION
MORRISON, Judge.
I agree to the affirmance of this conviction, but do not do so on authority of O’Neal v. State, No. 40,414, this day decided, as will he seen from my concurrence in that case.
In the case at bar appellant made no overt gesture within the view of the prosecuting witness, and the extraneous offenses in which overt gestures were made were admissible to demonstrate appellant’s intent when he exposed himself to the prosecuting witness.
Judge ONION joins in this concurrence.